United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       September 5, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 02-60848
                            Summary Calendar



     FRED HINES; GENEVA HINES,

                                                 Plaintiffs-Appellants,

          versus

     STEVE PUCKETT, Commissioner of
     Mississippi Department of Corrections,
     Individually; JAMES ANDERSON,
     Superintendent of Parchman, Individually;
     JEFFERY THOMPSON, Individually;
     K. ROSS, Individually; R. RICE,
     Individually; STANLEY RUSSELL,
     Medical Director, Individually;
     JOHN DOES, 1-20 In Their Individual
     and Official Capacity; UNKNOWN HUNTER,
     Officer, Individually,

                                                 Defendants-Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:99-CV-538-WS



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*



     Plaintiffs    Fred   Hines   and   Geneva    Hines   appeal   from    the


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court’s        grant    of   summary    judgment,     on    the     basis    of

qualified immunity, for James Anderson, Superintendent at Parchman,

Mississippi Department of Corrections (MDOC).                   The plaintiffs’

civil rights suit stems from the suicide of their son, Clinton

Hines, a prisoner then housed at Parchman.               After a de novo review

of the record, we affirm.

     The     plaintiffs     argue      that      Anderson      was        deliberately

indifferent    to   a    dangerous        condition   created        by    Parchman’s

“Pharmacy Distribution Program,” and thus violated Clinton Hines’s

Eight Amendment rights.          The evidence does not reflect Anderson’s

personal involvement.       See Thompson v. Steele, 709 F.2d 381, 382

(5th Cir. 1983).    Nor does it reflect that Anderson was involved in

the implementation of the Pharmacy Distribution Program.                             See

Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).                       Moreover,

the plaintiffs have failed to demonstrate a genuine issue of

material fact that Anderson was subjectively aware either that

Clinton Hines posed a substantial suicide risk or that the prison’s

policies concerning prescription drugs posed a substantial risk of

increased inmate actual or attempted suicide.                        See Farmer v.

Brennan, 511 U.S. 825, 847 (1994).              Accordingly, summary judgment

was proper even if we were to adopt the views expressed in Judge

Kravitch’s    concurring        opinion    in   Tittle    v.   Jefferson       County

Commission, 10 F.3d 1535, 1541 (11th Cir. 1994).                          The alleged

“‘failure to alleviate a significant risk that [the official]


                                           2
should have     perceived,   but    did    not’   is   insufficient   to   show

deliberate    indifference.”        Domino   v.   Texas   Dept   of   Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001) (quoting Farmer, 511

U.S. at 838).

                                   AFFIRMED.




                                       3